Exhibit 10.4


Name of Participant: Ernie Herrman




THE TJX COMPANIES, INC. EXECUTIVE SEVERANCE PLAN


PARTICIPATION AGREEMENT
This participation agreement (this “Participation Agreement”) by and between the
undersigned participant (“Participant”) and The TJX Companies, Inc. (“TJX”) is
hereby made and entered into as of September 27, 2018 (the “Participation Date”)
pursuant to The TJX Companies, Inc. Executive Severance Plan (the “Plan”).
Capitalized terms that are used and that are not defined herein will have the
meanings given to them in the Plan.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Participant and TJX hereby agree as follows:
1.Acceptance of Plan Terms; Acknowledgments. Participant hereby acknowledges and
agrees that from and after the Participation Date, he shall be a participant
under the Plan and shall be bound by all the terms and conditions thereof and
this Participation Agreement, including without limitation as to the Covered
Benefits provisions and restrictive covenants set forth therein, except as
otherwise set forth below. Participant further acknowledges and agrees that he
has had an opportunity to consult with independent legal counsel regarding the
contents of this Participation Agreement and the Plan and that he is entering
into this Participation Agreement knowingly, voluntarily, and with full
knowledge of its significance.
2.    Severance Benefits. The Termination Period under Section 6(a) of the Plan
shall hereby extend for twenty-four (24) months after the Date of Termination
and, except as modified on the attached Schedule, Section 6 of the Plan shall be
fully applicable with respect to Participant.
3.    Restrictive Covenants. The Noncompetition Period under Section 8(b) of the
Plan shall hereby extend for twenty-four (24) months after the Date of
Termination and, except as modified on the attached Schedule, Section 8 of the
Plan shall be fully applicable with respect to Participant.
4.    Employment Agreement Amendment. The employment agreement between
Participant and TJX dated January 29, 2016 (the “Employment Agreement”), is
hereby amended as of the Participation Date to:
(a)
Delete Section 5(a) of the Employment Agreement; provided, that to the extent
other provisions of the Employment Agreement refer to said Section 5(a), they
shall be deemed instead to refer, mutatis mutandis, to the applicable provisions
of Section 6 of the Plan; and

(b)
Delete Section 8(b) of the Employment Agreement.



[Remainder of Page Intentionally Left Blank]


1

--------------------------------------------------------------------------------







Name of Participant: Ernie Herrman
 




IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed as an agreement under seal as of the date first written
above.


THE TJX COMPANIES, INC.
By: /s/ Carol Meyrowitz    
Name: Carol Meyrowitz
Title: Executive Chairman of the Board

















--------------------------------------------------------------------------------







Name of Participant: Ernie Herrman
 




IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed as an agreement under seal as of the date first written
above.






PARTICIPANT:
/s/ Ernie Herrman        
Name: Ernie Herrman













--------------------------------------------------------------------------------




Name of Participant: Ernie Herrman






SCHEDULE




MODIFICATIONS TO SECTION 6 OF THE PLAN


Section 6(f) of the Plan is hereby modified by adding the following to the end
thereof:


“In addition, (i) if the Participant’s employment by the Company is terminated
by the Company other than for Cause, subject to Section 8 below, any stock
options held by the Participant immediately prior to such termination will vest
to the extent not previously vested and will thereafter remain exercisable only
for such post-termination exercise period as is provided under the terms of the
award and (ii) in the event of the Participant’s death or termination by reason
of Disability during fiscal year 2019, the Participant will be entitled to
receive the Supplemental Employer Credits under the Company’s Executive Savings
Plan, as described in the employment agreement between Participant and TJX dated
January 29, 2016, for fiscal year 2019 based on corporate MIP payout for such
year.
Notwithstanding the first paragraph of this Section 6(f), any awards of
performance-based restricted stock with LRPIP-based performance criteria
(‘Outstanding PBRS Awards’), performance share units (including any similar
award, as determined by the Administrator, ‘Outstanding PSUs’) and restricted
stock units (including any similar award, as determined by the Administrator,
‘Outstanding RSUs’) in each case granted to Participant under the Stock
Incentive Plan and held by Participant on the Date of Termination, shall be
treated as follows:
(A)
Outstanding PBRS Awards. (A) In the case of any Outstanding PBRS Award for which
the applicable LRPIP performance period is scheduled to end after the Date of
Termination, a portion of the Outstanding PBRS Award, equal to the ratio of the
number of fiscal years in such LRPIP performance period ending after the Date of
Termination to the total number of fiscal years in such LRPIP performance
period, shall be immediately forfeited; (B) all service conditions remaining
with respect to all other or remaining portions of the Outstanding PBRS Awards
(after giving effect to any forfeitures described in clause (A) above (the
‘Prorated Outstanding PBRS Awards’)) shall be deemed satisfied; and (C) subject
to Section 8, each Prorated Outstanding PBRS Award shall vest, if at all, on the
date on which the Committee certifies as to the LRPIP performance results for
the applicable LRPIP performance period (the ‘Determination Date’) in accordance
with the terms of the Prorated Outstanding PBRS Award; provided that, to the
extent the Prorated Outstanding PBRS Award does not so vest, the Prorated
Outstanding PBRS Award shall be forfeited as of the Determination Date.

(B)
Outstanding PSUs. Participant shall be eligible for proration with respect to
the service condition applicable to the Outstanding PSUs (the ‘Service
Condition’) as set forth in the award agreement for the Outstanding PSUs;
provided, that any



S-1



--------------------------------------------------------------------------------







Name of Participant: Ernie Herrman
 




right to receive or retain shares subject to the Outstanding PSUs for which the
Service Condition has been deemed satisfied shall remain subject to applicable
performance conditions, with any such shares delivered in accordance with and
subject to the terms set forth in such award agreement.
(C)
Outstanding RSUs. Participant shall be eligible for prorated vesting with
respect to the Outstanding RSUs as set forth in the award agreement for the
Outstanding RSUs; provided, that any delivery or retention of vested shares
subject to the Outstanding RSUs shall be undertaken in accordance with and
subject to the terms set forth in such award agreement.”





MODIFICATIONS TO SECTION 8 OF THE PLAN




1.    Section 8(e) of the Plan is hereby replaced in its entirety with the
following:


“The Participant shall notify the Administrator immediately upon securing
employment or becoming self-employed at any time within the Noncompetition
Period or the Nonsolicitation Period, and shall provide to the Administrator
such details concerning such employment or self-employment as it may reasonably
request in order to ensure compliance with the terms hereof.”




 


S-2

